IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,545-01


                     EX PARTE ADRIAN CASAS SANDOVAL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR-3998-06-B IN THE 93RD DISTRICT COURT
                            FROM HIDALGO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to imprisonment for life without parole. The Thirteenth Court of Appeals affirmed

his conviction. Sandoval v. State, No. 13-07-00392-CR (Tex. App.—Corpus Christi-Edinburg Aug.

27, 2009) (not designated for publication).

        Applicant contends that his mandatory sentence of life without parole for a crime he

committed when he was a juvenile violates the Eighth Amendment to the United States Constitution
                                                                                                     2

under Miller v. Alabama.1 He also alleges that Miller should be construed to apply retroactively and

that it should extend to juveniles sentenced to life with the possibility of parole. While this

application was pending in Hidalgo County, this Court decided that Miller applies retroactively to

a claim raised in a post-conviction proceeding. Ex parte Maxwell, 424 S.W.3d 66 (Tex. Crim. App.

2014).

         The trial court has determined that Applicant’s sentence violates Miller. Relief is granted.

The sentence in Cause No. CR-3998-06-B in the 93rd District Court of Hidalgo County is vacated,

and Applicant is remanded to the custody of the Sheriff of Hidalgo County for further sentencing

proceedings to permit the factfinder to assess Applicant’s sentence at (1) life with the possibility of

parole or (2) life without parole after consideration of Applicant’s individual conduct, circumstances,

and character. Applicant’s remaining claims are dismissed. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: August 20, 2014
Do not publish




         1
             132 S. Ct. 2455 (2012).